 In the Matter Of PAN AMERICAN REFINING CORPORATIONandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LOCAL No. 1446, OF DISTRICT 37,AFFILIATED WITH THE A. F. OF L.In the Matter of PAN AMERICAN REFINING CORPORATIONrindTEXASCITY EMPLOYEES FEDERATION, UNAFFILIATEDCases Nos. B-2681and R2682, respectivelyAMENDMENTTODIRECTION OF ELECTIONOctober 22,19/1On September 24, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceedings,' directing that an election be held amongthe employees of Pan American Refining Corporation, Texas City,Texas, as early as possible, but not later than thirty (30) days fromthe date of the Direction, under the direction and supervision of theRegional Director for the Sixteenth Region.At the request of the Regional Director for the Sixteenth Regionthe Board hereby amends its Direction of Election, issued September24, 1941, by striking therefrom the words "within thirty (30) daysfrom the date of this Direction" and substituting therefor the words"within sixty (60) days.from the date of this Direction."Mr. GERARD D. REILLY took no part in the consideration of the aboveAmendment to Direction of Election.3 35 N. L. R. B., No. 163.36 N. L. R. B., No. &5.346 [SAME TITLE.]SECOND AMENDMENT TO DIRECTION OF ELECTIONNovember ^04, 1944On September 24, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' directing that an election be held amongthe employees of Pan American Refining Corporation, Texas City,Texas, as early as possible, but not later than thirty (30) days fromthe date of the Direction, under the direction and supervision of theRegional Director for the Sixteenth Region.On October 22, 1941, at the request of the Regional Director for theSixteenth Region, the Board amended its Direction of Election, issuedSeptember 24, 1941, by striking therefrom the words "within thirty(30) days from the date of this Direction" and substituting thereforthe words "within sixty (60) days from the date of this Direction."On October 29, 1941, the Board requested that the record in theabove-entitled proceeding be reopened and that a further hearing beheld.Pursuant to this request a further hearing was conducted atTexas City, Texas, on November 7 and 8, 1941.Pursuant to requestsby the I. A. M. and the Company, all parties were granted untilDecember 2, 1941, to file briefs in the above-entitled proceeding.In view of the above-mentioned circumstances, the Board herebyfurther amends its amended Direction of Election by striking there-from the words "within sixty (60) days from the date of this Direc-tion" and substituting therefor the words "at such,timeas the Boardmay in the future direct."Mr. GERARn D. REU.LY took no part in the consideration of the aboveSecond Amendment to Directionof Election.135 N. L. R. B., No. 163.36 N. L. R. B., No. 65a.341